Claims 1, 3 and 10, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. US PGPub 2011/0108094.
	This rejection is consistent with the rejection rationale noted in previous office actions.
	Nishijima et al. teach a resin composition that contains an ethylene copolymer and a dialkoxysilane adhesion promoter.  See for instance the abstract.  
	Paragraphs 45 to 54 teach a resin prepared from ethylene and an unsaturated carboxylic acid.  This meets the copolymer units of (a) in claim 1.  Paragraph 50 teach-es that when the polar monomer is a metal salt of an unsaturated carboxylic acid, this ethylene-polar monomer copolymer is known as an ionomer.  See paragraph 51 which specifically teaches sodium as the metal salt.  This meets the sodium cations of (a) in claim 1.  This corresponds to the claimed component (a).  
	For the claimed carboxylic acid content please see paragraph 53 which teaches preferred amounts of from 1% to 20% by mass.  This overlaps to a significant degree with the claimed range.  Furthermore Nishijima et al. teach specific amounts that are within the claimed range such that one having ordinary skill in the art would have found such a claimed content obvious, if not anticipated.
	For the claimed degree of neutralization please see paragraph 51 which teaches a preferred range of from 60 to 5%.  This too overlaps to a significant degree with the claimed range and even provides specific amounts that are within the claimed range such that one having ordinary skill in the art would have found such a claimed degree obvious, if not anticipated.  
	See also specific Resin (e) in paragraph 121 which is a sodium neutralized resin meeting each of the requirements of the ionomer resin (i) as claimed.  This meets the requirements of (a) in claim 1.  
	The organosilane is further described in paragraphs 59 and on.  Paragraphs 60  teaches N2(aminoethyl)-3-aminopropylmethyl dimethoxysilane as a preferred silane.  Paragraph 61 teaches that when dialkoxysilane is used viscosity increase and gelation during lamination is suppressed and the composition is stabilized. This corresponds to claimed component (b).  Paragraph 62 teaches that the silane is present in a preferred lower amount of .03, corresponding to 300 parts per million and also teaches .05 parts This meets the claimed requirement (c).  See also the silane coupling agent in paragraph 123. 
	Thus Nishijima et al. specifically teach each of the requirements of (a) to (c) but fail to specifically show the resin and dialkoxysilane claimed in combination.  
	Given the totality of the teachings of Nishijima et al., one having ordinary skill in the art would have been motivated to combine a copolymer meeting (a) and a silane meeting (b) in an amount meeting (c), with the expectation of obtaining useful and pre-dictable results.  This motivation comes from the teachings in Nishijima et al. indicating that this copolymer and silane are useful obtaining the intended composition thereof.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experiment).
	In this manner claims 1 and 10 are rendered obvious.
	For newly added claims 24 and 25 note that the ranges found in paragraph 62 embrace the entirety of these claimed ranges such that the skilled artisan would have found an a value within the claimed range to have been obvious and within routine experimentation and/or optimization of the teachings in Nishijima et al.
	For claim 3, note that the working examples such as found in paragraph 142 prepare pellets that are impregnated with the silane by mixing. The skilled artisan would have expected such mixing to distribute the silane evenly throughout such that the di-alkoxysilane component will be substantially evenly distributed.

	Applicants’ remarks regarding the Nishijima et al. reference and the instant claims have been considered but are not deemed persuasive.  
	Applicants’ reference to the teachings in paragraph 52 have been considered but are not persuasive of unobviousness.  The position that zinc is the preferred ion has been considered but has not been deemed persuasive by both the Examiner and the Board of Appeals.  As noted previously, a reference must be considered in its entirety and is not limited to specific working examples, or even preferred embodiments, disclosed therein.  

	Applicants then refer to two different Table II in the specification as allegedly showing reduction in Haze and good peel adhesion.  They note that the results are different for amounts of silane as claimed compared to a composition containing 4000 ppm silane (outside of the current claimed range).  These results are not indicative of unexpected results for the totality of the claimed composition for various reasons.  
	First the Examiner notes that these all contain the same ionomer and this single specific polymer is not commensurate in scope with the breadth of the claims.  There is nothing to show that the result for this one specific polymer, having a specific % acid monomer and specific % neutralization, can be extrapolated to results for other polymer within the breadth of claim 1.
	Considering the Table II showing haze, applicants state that there is a significant reduction in haze but there is nothing in this table that shows unexpected results over the closest prior art.  There is simply nothing in the Table 2, measuring haze that lends any unobviousness to the claims.  
	Considering the Table II on pages 33 and 34, showing peel adhesion, applicants are reminded that comparative results must rise to the level of unexpected, not merely different, to be persuasive of unobviousness.  None of the differences found in this Table represent an unexpected result.  
	For instance, in Ex. 6, Wet State peel adhesion which has values of 1.54 and .47 at 4000 ppm, while Ex. 2 at 1000 ppm has values of 1.51 and .57 and Ex. 5 has values of 1.57 and .45.  The comparative Ex. 6 values lie in between those of the inventive composition.  This cannot be considered an unexpected result.  
	In addition to that above, the Examiner notes that 4000 ppm does not show a criticality for results in a range of from 50 to 3000, or even more so for the more narrow ranges of claims 24 and 25.  	It is impermissible to extrapolate from the results obtained with a limited combin-
	For these reasons, the claims remain obvious over Nishijima et al. The results shown in the Tables II do not provide any evidence of unexpected results for the totality of the claimed invention over the prior art of record.

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. 2011/0108094, and further in view of Binette et al. US PGPub 2017/0136311.
	Nishijima et al. fail to teach a particle in which the dialkoxysilane is predominantly present on the surface of the particles.  
	Binette et al. teach the preparation of ionomeric polymer particles as found in paragraph 17.  See also paragraphs 74 to 76 which teach ionomers prepared from ethylene and an acid.  These particles are admixed with a silane adhesion promoter.  As can be seen from paragraph 16, the silane can be applied to the particle either by surface treatment (by soaking or dipping) or by mixing.  
	From this the skilled artisan would have expected ethylene-acidic ionomeric poly-mers that are treated with a silane by either dipping or soaking (such that the silane is present on the surface) or mixing to function in an equivalent manner.  Note that mixing is disclosed in Nishijima et al.	
	As such one having ordinary skill in the art would have been motivated to use either method of incorporating the silane into the copolymer of Nishijima et al. to have been obvious, in an effort of obtaining comparable and equivalent results.  In this manner the skilled artisan would have found the limitation of claim 4 obvious.	
	For claim 12, in addition to that noted supra for claims 1 and 4, note that Nishijima et al. teach that the dialkoxysilane can be present in preferred amounts of from .05 to 12 parts, per 100 ionomer (paragraph 62) such that selecting an amount within the range of from 1 to 10 parts as claimed from the range in Nishijima et al. would have been obvious to the skilled artisan.  Note that the overlapping range in claim 12 is more substantial than in claim 1.
claim 18 note that this limitation, found in the Nishijima et al. references is addressed supra in the rejection 1.

	Applicants’ response relies on the limitations in claim 1 to overcome the rejection. As noted supra, this is not persuasive and thus this rejection is maintained from the pre-vious office actions.

Claims 1, 3, 10, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US PGPub 2014/0182664 in view of Shinya et al. US PGPub 2012/0208940.
	This rejection relies on the rationale noted in previous office actions.
	Hayes et al. teach an ionomeric composition that is used in forming interlayer films and that contains an ionomer resin (abstract).  
	See for instance the specific teachings in paragraphs 48 and on.  The preferred alpha olefin is ethylene (paragraph 49) while the preferred carboxylic acid monomer is (meth)acrylic acid.  The amount of carboxylic acid in paragraph 48 is preferably from 10 to 25 wt% and falls completely within the range of claim 1.  The degree of neutralization in paragraph 51 is preferably from 1 to 50% and overlaps to a significant degree with that claimed such that one having ordinary skill in the art would have found a degree of neutralization as claimed to have been obvious.  
	See also paragraph 146 that specifically shows an ionomer resin meeting each requirement for claimed (a).  This corresponds to claimed component (a).  
	To this ionomer a silane coupling agent can be added.  These are taught in para-graph 58 and include an active chemical group.  Note that the specifically preferred range of .05 to 1 wt% overlaps with the claimed range of from 50 to 3000 ppm and the specifically disclosed values of .01 and .05 correspond 100 and 500 ppm.  This meets the amounts in (c).  
	Thus this differs from that claimed in that Hayes et al. teach a trialkoxysilane adhesion promoter having an active chemical group rather than a dialkoxysilane (b).  
	For instance the Ion 2 in paragraph 146 (which fully meets the requirements of claimed resin (i)) is admixed with 2500 ppm of a silane coupling agent (paragraph 161). This examples only differs from that claimed in that the silane is a trialkoxysilane rather than a dialkoxysilane.
	Shinya et al. teach an ionomeric composition that is used in forming interlayer films (paragraph 23) that contains a ionomer resin prepared from a carboxylic acid and ethylene and is neutralized (paragraphs 28 and on).  This also contains silane coupling agents as found in paragraph 58 and on.  The silane coupling agents can be either tri- or di-alkoxysilanes with dialkoxysilanes being preferred to maintain processing stability during molding (paragraph 62).  Specifically note that Shinya et al. teach N-2 aminoethyl -3-aminopropylmethyl dimethoxysilane that meets the silane in amended claim 1.
	From this one having ordinary skill in the art would have found it obvious to use a dialkoxysilane rather than a trialkoxysilane in the ionomeric composition of Hayes et al. with the expectation of obtaining predictable and useful results.  In fact, such a composi-tion would be expected to possess the benefit of having stability during processing.  
	In this manner each of the limitations of claim 1 is rendered obvious.  
	For claim 3, the composition in Hayes et al. can be prepared by melt extrusion (paragraph 69) which melts and mixes the components together such that the skilled artisan would have expected the silane to be substantially evenly distributed. 
	For claim 11 please see paragraph 54 in Hayes et al. which teaches the addition of carboxylic acid esters having 3 to 10 carbon atoms such as isopropyl and butyl groups.  These can be present in the ionomer in an amount of, preferably, up to about 20 wt% which overlaps with the type and amount of claimed (iii) such that one having ordinary skill in the art would have found such monomers (iii) in the ionomer of Hayes et al. to have been obvious.
	For newly added claims 24 and 25 note that the preferred amount of silane in the composition of Hayes et al. is from .05 wt% (500 ppm) to 1 wt% (10,000 ppm) which embraces the entire claimed range such that one having ordinary skill in the art would have been motivated to include the silane in the composition of Haynes et al. within the range as claimed with the expectation of obtaining useful and predictable results.

	Applicants’ traversal regarding this rejection has been considered but is not deemed persuasive.  Applicants again rely on the Haze results and Peel Adhesion 

In an effort to better address the amended claims in dependent form, the follow-ing grounds of rejection are being made that were not made in the prior office actions.

Claims 1, 3, 8, 10, 11, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US PGPub 2014/0182664 in view of Hiraike et al.
	The teachings in Hayes et al. and how they apply to instant claim 1 were noted in the rejection above.  As noted supra, Hayes et al. do not teach dialkoxysilane.  Rather paragraph 58 teaches only trialkoxysilanes, used to further enhance the adhesion strength.  
	Please note that the compositions in both Hayes et al. and Hiraike et al. are used to form solar cells.
	Hiraike et al. teach, in paragraphs 47 and on, the addition of a silane as adhesion promoter.  This teaches both trialkoxy- and dialkoxy-silanes.  It includes many of those taught in paragraph 58 of Hayes et al. as well as the two silanes in claim 1 and the single silane in claim 8.  See paragraph 49 and 52.
	From this one having ordinary skill in the art would have found it obvious to use a dialkoxysilane rather than a trialkoxysilane in the ionomeric composition of Hayes et al. with the expectation of obtaining predictable and useful results.  In fact, such a composi-tion would be expected to possess certain benefits over compositions having trialkoxy-silane.   See the summary of Shinya et al. and Nishijima et al. found supra.  In this manner the instant claims are rendered obvious.
	For claim 3 the composition in Hayes et al. can be prepared by melt extrusion (paragraph 69) which melts and mixes the components together such that the skilled artisan would have expected the silane to be substantially evenly distributed.
	For claim 8 again see paragraph 49 of Hiraike et al.
	For claim 10 see paragraph 48 of Hayes et al. which teaches a preferred amount of carboxylic acid within the claimed range.

	For newly added claims 24 and 25 note that the preferred amount of silane in the composition of Hayes et al. is from .05 wt% (500 ppm) to 1 wt% (10,000 ppm) which embraces the entire claimed range such that one having ordinary skill in the art would have been motivated to include the silane in the composition of Haynes et al. within the range as claimed with the expectation of obtaining useful and predictable results.

 Claims 4, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. US PGPub 2014/0182664 in view of Hiraike et al. and further in view of Binette et al.
	The teachings of Hayes et al. in view of Hiraike et al. were noted supra.  This combination differs from that claimed in that it does not teach a resin composition in which the silane component is present on the surface of ionomer resin particles.
	Binette et al. teach the preparation of ionomeric polymer particles as found in paragraph 17.  See also paragraphs 74 to 76 which teach ionomers prepared from ethylene and an acid.  These resins are admixed with a silane adhesion promoter.  As can be seen from paragraph 16, the silane can be applied to the particle either by surface treatment (by soaking or dipping) or by mixing.  
	From this the skilled artisan would have expected ethylene-acidic ionomeric poly-mers that are treated with a silane by either dipping or soaking (such that the silane is present on the surface) or mixing to function in an equivalent manner.  Thus one having ordinary skill in the art would have found either method of incorporating the silane into the copolymer of Nishijima et al. to have been obvious, in an effort of obtaining compar-able and equivalent results.  In this manner the skilled artisan would have found the limitation of claims 4, 12 and 18 obvious.	
	For claim 19 note the rejection above as it applies to claim 11, the limitations of which are found in claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
2/15/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765